 

Case 2:19-cr-00077-DWA | oti 1 Filed 03/20/19 Page 1of4

34

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA . g Tq 7
V. Criminal No. /
(18 U.S.C § 2113(a))
PATRICK ACIERNO
INDICTMENT
COUNT ONE
The grand jury charges:

On or about September 12, 2018, in the Western District of Pennsylvania, the
defendant, Patrick Acierno, by force, violence, and intimidation did take, from the person and
presence of another, namely employees of the PNC Bank, located at 20940 Route 19, Cranberry,
PA 16066, money, in the amount of $2,474 in U.S. currency, belonging to and in the care, custody,
control, management and possession of PNC Bank, a bank the deposits of which were then insured
by the Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(a).

FILED

BAR 20 2g

CLERK U.S. DISTRICT COURT
WEST. DIST. OF PENNSYLVANIA

 

 
 

Case 2:19-cr-00077-DWA Document1 Filed 03/20/19 Page 2 of 4

COUNT TWO

The grand jury further charges:

On or about November 12, 2018, in the Western District of Pennsylvania, the
defendant, Patrick Acierno, by force, violence, and intimidation did take, from the person and
presence of another, namely employees of the West View Savings Bank, located at 2566 Brandt
School Road, Wexford, PA 15090, money, in the amount of $4,406 in U.S. currency, belonging to
and in the care, custody, control, management and possession of West View Savings Bank, a bank

the deposits of which were then insured by the Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(a).
fn ee

Case 2:19-cr-00077-DWA Document1 Filed 03/20/19 Page 3 of 4

COUNT THREE

The grand jury further charges:

On or about December 5, 2018, in the Western District of Pennsylvania, the
defendant, Patrick Acierno, by force, violence, and intimidation did take, from the person and
presence of another, namely employees of the Wesbanco Bank, located at 3531 Broadhead Road,
Monaca, PA 15061, money, in the amount of $11,800 in U.S. currency, belonging to and in the
care, custody, control, management and possession of Wesbanco Bank, a bank the deposits of

which were then insured by the Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(a).

 

 
Case 2:19-cr-00077-DWA Document1 Filed 03/20/19 Page 4 of 4

COUNT FOUR

The grand jury further charges:

On or about March 5, 2019, in the Western District of Pennsylvania, the defendant,
Patrick Acierno, by force, violence, and intimidation, did take from the person and presence of
another, namely employees of the KeyBank, located at 9605 Harmony Drive, Ingomar, PA 15127,
money, in the amount of $7,743 in U.S. currency, belonging to and in the care, custody, control,
management and possession of KeyBank, a bank the deposits of which were then insured by the
Federal Deposit Insurance Corporation.

In violation of Title 18, United States Code, Section 2113(a).

A True Bil

(LE 4, USA thre Foreperson U/

 

 

[ytacor W. BRADY
fynacor States Attorney
PA ID No. 88352

 

 
